DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anuraj Chakraborty on 8/5/2022.

The application has been amended as follows:
A method of non-invasive continuous echocardiographic monitoring, the method comprising the steps of: (A) providing an adhesive pad, a pressure assistance device, an ultrasound transducer, and a bedside monitor, and wherein the bedside monitor includes a monitor central processing unit (CPU), and wherein the pressure assistance device includes a balloon and an air pump, wherein the balloon is integrated into the adhesive pad, and wherein the ultrasound transducer includes a flat body, a transducer head, a footprint, and a piezoelectric crystal arrangement, and wherein the flat body includes an outer body surface and an inner body surface, and wherein the transducer head is hingedly connected to the flat body with a projected angle set between 120 degrees to 180 degrees, and wherein the footprint and the piezoelectric crystal arrangement are integrated into the transducer head, and wherein the adhesive pad includes a first adhesive wing, a second adhesive wing, a third adhesive wing, and a fourth adhesive wing, and wherein the first adhesive wing, the second adhesive wing, the third adhesive wing, and the fourth adhesive wing are arranged into an H-shaped configuration; (B) attaching the ultrasound transducer onto a specific skin portion of a patient with the adhesive pad, positioning the balloon adjacent to the transducer head, opposite to the piezoelectric crystal arrangement, and pressing the transducer head against the specific skin portion by inflating the balloon with the air pump, wherein the specific skin portion is positioned adjacent to a heart of the patent, and wherein the first adhesive wing and the second adhesive wing are used to secure the transducer head against the specific skin portion, and wherein the third adhesive wing and the fourth adhesive wing are used to secure the flat body against the specific skin portion; (C) sensing continuous echocardiographic data with the ultrasound transducer; (D) relaying the continuous echocardiographic data from the ultrasound transducer to the monitor CPU; 217/210,013 (E) generating a real-time ultrasound image of the heart from the continuous echocardiographic data with the monitor CPU, wherein the real-time ultrasound image is a two-dimensional four-chamber view of the heart; and (F) outputting the real-time ultrasound image with the bedside monitor.
 
Reasons for Allowance

Claims 1-2,5-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art of record fails to reasonably teach individually or in combination render obvious the following limitations when the claim is taken as a whole to include: wherein the transducer head is hingedly connected to the flat body with a projected angle set between 120 degrees to 180 degrees. 
Additional prior art considered pertinent is :
Flomerfelt et. al. U.S. 9820718 teaches echocardiographic data from an ultrasound transducer that is attached to a patient’s skin with an adhesive pad.
Beri U.S. 10987083 teaches echocardiographic data from an ultrasound transducer where the transducer is attached to a patient with suction/vaccum robotic arms.
Saltzman teaches a heart and breath monitoring system that is suctioned or adhesively attached to the patient. 
The additional references do not reasonably teach or suggest the amended claim, wherein the transducer head is hingedly connected to the flat body with a projected angle set between 120 degrees to 180 degrees, when taken as a whole.
Vaezy U.S. 7520856 in the field of ultrasound teaches an ultrasound transducer “hingedly connected” with a projected angle as seen in Fig. 21A. V	aezy is silent with regards to the projection angled being “set between 120 degrees to 180 degrees.”

Further, the prior art of record and the additional prior art fails to reasonably teach individually or in combination render obvious a design choice configuration that would allow the ECG from an ultrasound transducer to be attached to the body with an adhesive pad that has a balloon and air pump integrated into it, when the claim is taken as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793